Citation Nr: 1103157	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from September 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which declined to reopen the claim for service connection 
for bilateral hearing loss

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran testified before the undersigned in October 2010.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by 
rating decision of November 1981.  The RO declined to reopen the 
claim in a December 2000 rating decision.  The Veteran did not 
timely appeal either decision within one year of notice of each 
denial.  

2.  Evidence received subsequent to the December 2000 rating 
decision raises a reasonable possibility of substantiating the 
claim of service connection for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The December 2000 rating decision which declined to reopen 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) 
(2010).  

2. Evidence submitted subsequent to the December 2000 rating 
decision is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

In this decision, the Board is reopening the Veteran's claim for 
service connection for bilateral hearing loss and remanding it 
for further development.  Because the claim has been reopened, 
any deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is necessary 
to reopen a claim, is not prejudicial to the Veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For this reason, 
no further discussion of VA's duties to notify and assist is 
required. 

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is "new" 
and "material."  Second, if VA determines that new and material 
evidence has been added to the record, the claim is reopened and 
VA must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Moreover, the new and material evidence must be 
presented or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously submitted 
and "material" as evidence related to an unestablished fact 
necessary to substantiate the claim.  If the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

Here, the Veteran was initially granted service connection for 
otitis externa in August 1946.  The Veteran's original claim for 
service connection for bilateral hearing loss, claimed as 
secondary to his service-connected otitis externa, was denied in 
a November 1981 rating decision.  The RO determined, in pertinent 
part, that the Veteran did not have hearing loss related to 
active service because the evidence did not show hearing loss 
until many years after service and did not establish any 
relationship between hearing loss and otitis externa.  The 
Veteran did not appeal the November 1981 decision and it became 
final.

In July 2000, the Veteran filed to reopen his claim for 
entitlement to service connection for bilateral hearing loss.  
However, in a December 2000 rating decision, the RO found that 
new and material evidence sufficient to reopen the claim was not 
submitted, as it did not establish that bilateral hearing loss 
was related to otitis externa, nor did it show that hearing loss 
existed during service.  The Veteran did not appeal the July 2000 
decision and it became final.

The Veteran most recently filed to reopen his claim for service 
connection for bilateral hearing loss in April 2008.  The claim 
was denied in a July 2008 rating decision.  The RO determined 
that the evidence presented was not sufficiently new and material 
to reopen the claim for service connection for bilateral hearing 
loss.  The Veteran continued to argue that he had hearing loss as 
a result of active service.  

Evidence received since the December 2000 rating decision 
includes VA outpatient treatment records dated from November 2000 
to December 2008; private audiology treatment records dated in 
August 2007, April 2008, and April 2009; a June 2007 written 
statement from the Veteran's spouse; the report of a January 2009 
VA audiological examination; and an April 2009 addendum to the VA 
audiological examination.  

Turning first to the VA outpatient treatment records, the Board 
notes that the VA outpatient treatment records from November 2000 
to December 2008 show treatment for the Veteran's hearing loss, 
but do not address the etiology of the hearing loss.  They do 
however, indicate that the Veteran denied both occupational and 
recreational noise exposure, and that he endorsed a history of 
military noise exposure as an aerial gunner.  This evidence is 
new in that it is not evidence that was previously of record.  
However, it is not material as the evidence does not relate to 
the probable date of onset or etiology of the hearing loss.  The 
VA outpatient treatment records do not relate his hearing loss to 
originating in service, or as caused by service or by a service-
connected disability.  To the extent that the Veteran endorsed a 
history of military noise exposure as an aerial gunner, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  As such, this evidence does not 
raise a reasonable possibility of substantiating the claim.  

Next, the January 2009 VA audiology examination report and April 
2009 addendum are not new and material evidence to reopen the 
Veteran's claim for service connection for bilateral hearing 
loss.  This audiology examination demonstrated that the Veteran 
had hearing loss, but the audiologist opined that the Veteran's 
hearing loss was not incurred in or a result of acoustic trauma 
sustained in service because there was no evidence in the record 
that the Veteran acknowledged auditory injuries during his 
discharge physical when given the opportunity to do so.  
Furthermore, she indicated that contributions to his current 
hearing threshold levels by occupational/ recreational noise 
exposure or aging could not be determined, but that his history 
of diabetes may be associated with hearing impairment across all 
frequencies.  Additionally, the examiner opined in her April 2009 
addendum to the examination that the Veteran's hearing loss was 
not caused by his service-connected otitis externa because his 
hearing loss did not involve a conductive component secondary to 
canal occlusion.   This evidence is new as it was not previously 
of record.  However, it is not material as it does not associate 
the Veteran's hearing loss with service or to a service-connected 
disability.  The audiologist associates the Veteran's hearing 
loss with either occupational noise exposure, recreational noise 
exposure, aging, or diabetes.  This evidence does not relate to 
an unestablished fact necessary to substantiate the claim.  
Therefore, it is not new and material to reopen the claim.  

The Veteran also provided written statements and Travel Board 
hearing testimony in October 2010.  This information indicated, 
in pertinent part, that while in service, he was exposed to 
acoustic trauma during service in the form of PV-1 Ventura bomber 
planes, twin 50-calibre machine guns, loud speakers, sniper fire, 
and twin engine planes.  Furthermore, he again expressed that he 
was not exposed to any loud noises during his civilian career.  
His spouse also submitted a written statement dated in June 2007 
describing his current hearing loss but not opining as to its 
etiology.  The Board has considered this testimony.  However, 
these written statements and testimony are essentially lay 
statements, and lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under § 5108.  As such, the 
evidence is not new and material.

Of most import, however, is an April 2009 private audiological 
opinion indicating that the Veteran suffers from moderate-to-
severe, bilateral symmetric sensorineural hearing loss.  While he 
did not have a typical noise-induced hearing loss configuration, 
the examiner indicated that he was unable to rule out noise 
associated with the Veteran's military history as a contributing 
factor to hearing loss.  Such suggests that there could be a 
relationship between the Veteran's current hearing loss and his 
active service, to include conceded noise exposure.

The April 2009 medical opinion is new, because it was not 
previously of record.  The evidence is also material as it 
relates to an unestablished fact, a possible military origin of 
the Veteran's bilateral hearing loss, and this is necessary to 
substantiate the claim.  This evidence, indicating that his 
hearing loss may have been caused by loud noise exposure during 
active duty service, raises a reasonable possibility of 
substantiating the claim.  In determining whether the evidence 
presented or secured since the prior final disallowance of the 
claim is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Because the Veteran has presented both new and material evidence, 
the claim is reopened.  Having reopened the claim, the Board 
finds the claim requires remand for further development.  


ORDER

New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has been presented; to this 
extent, the appeal is granted.





(CONTINUED NEXT PAGE)

REMAND

A review of the claims file includes VA treatment records dated 
from November 2000 to September 2008.   The Veteran testified 
that he had received more recent VA treatment for his hearing 
loss through the Port Charlotte VA Outpatient Center.  Hearing 
transcript (T.) at 11.  He also reported an upcoming appointment 
in November.  T. 12.  He asked for VA's assistance in obtaining 
these outstanding records.  T. 15-16.  The Board notes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators, regardless of whether those 
records are physically in the claims file.  See Bell v Derwinski, 
2 Vet. App. 611, 613 (1992).  A Remand is therefore necessary for 
the additional development of obtaining this record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should obtain VA treatment records 
from the Port Charlotte Community-Based 
Outpatient Clinic in Port Charlotte, Florida, 
dated from September 2008 to the present.  
Such should be done irrespective of whether 
those records document treatment for 
bilateral hearing loss disability.  Any 
negative search result should be noted in the 
record.

2.  The RO should then readjudicate the issue 
of entitlement to service connection for 
bilateral hearing loss.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


